Citation Nr: 1605152	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-40 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for adenocarcinoma of the breast (claimed as breast cancer), to include as due to in-service exposure to paint fumes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that following the most recent Statement of the Case (SOC) in July 2014, additional, pertinent evidence has been added to the electronic record.  Specifically, the Veteran provided additional information regarding her claimed in-service exposure to toxic fumes.  The Veteran also provided additional argument in support of her claim in a November 2015 submission.  As these additional submissions contain information pertinent to the Veteran's claim for entitlement to service connection for adenocarcinoma of the breast, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

As noted above, the Veteran has claimed that her breast cancer was related to her in-service exposure to toxic paint fumes.  The Veteran indicated that she was exposed to toxic fumes during her deployment to Saudi Arabia during her preparation to fly out during Desert Storm.  See November 2013 and July 2014 statements.  She explained that her company personnel were placed in a closed warehouse for several days while waiting for a flight number.  The Veteran indicated that while in the warehouse, she observed vehicles being painted by individuals wearing protective gear and masks.  However, the Veteran's DD Form 214 does not indicate any foreign service.  The Board notes the RO has not conducted development to obtain the Veteran's official military personnel file (OMPF). As the Veteran's OMPF may contain information relevant to her claim, to specifically include information pertaining to any foreign service during the Gulf War, the Board finds that the Veteran's OMPF must be obtained.

Finally, the Board observes that in November 2013, a VA examiner provided a negative etiology opinion regarding the Veteran's breast cancer and service.  However, in light of the Veteran's recently raised contention regarding a connection between her breast cancer and her alleged in-service exposure to toxic paint fumes, an addendum opinion must be obtained which addresses the etiology of the Veteran's adenocarcinoma of the breast, with consideration of her newly raised contention regarding in-service exposure to paint fumes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Undertake appropriate development to obtain the Veteran's official military personnel file (OMPF).  If any requested records are not available, the record should be annotated to reflect such, and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. After completing the above development, return the claims file to the November 2013 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's adenocarcinoma of the breast.  If the November 2013 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  If and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:

Whether there is a 50 percent probability or greater that the Veteran's adenocarcinoma of the breast is etiologically related to her active military service, to include her reported in-service paint fume exposure.

   The examiner is advised that the Veteran is competent 
   to report her symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   After completing any additional development deemed 
	necessary, adjudicate the claim of entitlement to 
	service connection for adenocarcinoma of the breast.
 	If the benefit sought remains denied, furnish the 
	Veteran and her representative a supplemental 
	statement of the case and return the case to the Board 
	after affording the appropriate amount of time to 
	respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


